MITCHELL, Judge.
The plaintiff’s sole assignment of error on appeal is that the trial court erred in concluding that the insurance policy in ques*611tion was not in effect at the time of the insured’s death. The policy had an effective date of 3 May 1976 and an expiration date of 2 December 1976 with no provisions for extensions or renewals. Although the insured died nine days after the expiration date of the policy, the plaintiff contends that the insurance policy was still in effect at that time by virtue of the terms of G.S. 58-211. We do not agree.
G.S. 58-211 requires that all group life insurance policies delivered in this State must contain:
(1) A provision that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy.
This requirement does not apply in the present case.
At the time of the insured’s death on 11 December 1976, the policy had expired. At that time, no premium was due. The quoted provision in G.S. 58-211 only extends the time in which a premium may be paid; it does not extend the period of coverage. Since the insurance policy expired on 2 December 1976 and contained no provisions for extension or renewal, no payment for any premium was or could have been due after that date and no extension of the period of coverage arose. The policy was not in effect on and after that date notwithstanding the provisions of G. S. 58-211. Therefore, the plaintiff’s assignment of error is overruled and the judgment of the trial court is
Affirmed.
Judges Parker and Martin (Harry C.) concur.